Fourth Court of Appeals
                                    San Antonio, Texas
                                         November 1, 2019

                                        No. 04-19-00662-CV

                          MEDFINMANAGER, LLC and Joel Clapick,
                                    Appellants

                                                  v.

                           Robert M. STONE and Raymond S. Deleon,
                                         Appellees

                   From the 407th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019-CI-17804
                          Honorable Karen H. Pozza, Judge Presiding


                                           ORDER
        The clerk’s record was due October 28, 2019, but was not filed. On October 29, 2019,
the district clerk filed a notification of late record stating the clerk’s record was not filed because
appellants have not paid or made arrangements to pay the clerk’s fee to prepare the record and
appellants are not entitled to the record without paying the fee.

        We ORDER appellants to provide written proof to this court by November 12, 2019,
that either: (1) the clerk’s fee has been paid or arrangements satisfactory to the clerk have been
made to pay the clerk’s fee; or (2) appellants are entitled to the clerk’s record without
prepayment of the clerk’s fee. See TEX. R. APP. P. 20.1, 35.3(a). If appellants fail to file such
proof within the time provided, this appeal will be dismissed for want of prosecution. See id. R.
37.3(b).


                                                       _________________________________
                                                       Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of November, 2019.

                                                       ___________________________________
                                                       LUZ ESTRADA,
                                                       Chief Deputy Clerk